United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.W., claiming as widow of S.F., Appellant
and
AL-TIJAN GENERAL CONTRACTING
COMPANY, LTD., Baghdad, Iraq, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John-Austin Diamond, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2091
Issued: August 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 9, 2013 appellant, through her attorney, filed a timely appeal from the
March 12, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied her direct claim for benefits under the War Hazards Compensation Act (WHCA).1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision.3
ISSUE
The issue is whether appellant is entitled to benefits under section 101(a) of WHCA.
1

42 U.S.C. § 1701 et seq.

2

5 U.S.C. § 8101 et seq.

3

The Board’s jurisdiction to review decisions of OWCP under WHCA was determined in John Francis Dolezal,
9 ECAB 220 (1957). See also James R. Clark, 27 ECAB 591 (1976); Federal (FECA) Procedure Manual, Part 4 -Special Case Procedures, War Hazards, Chapter 4.300.10.d (September 1994) (individuals who file a claim under
section 101 of WHCA receive the same appeal rights granted in regular FECA cases).

FACTUAL HISTORY
The record reflects that on May 11, 2006 the employee, a Department of Defense
contractor in Iraq, was kidnapped, tortured and on May 15, 2006 killed. The District Director of
the Division of Longshore and Harbor Workers’ Compensation issued an award of compensation
on March 3, 2008. The Longshore District Director found that the employee’s death came
within the purview of the Defense Base Act (DBA)4 and that appellant and her son were entitled
to death benefits:
“The uninsured employer, Al-Tijan General Contracting Co., Ltd., shall pay to
[appellant] compensation for death benefits for herself and her son, …, as
described above subject to the limitations of [DBA].
“Upon receipt of documentation of payment of funeral expenses, the employer
will reimburse the family up to the statutory maximum of $3,000.00.”5
Appellant, through her representative, filed a direct claim for benefits under section
101(a) of WHCA. She explained that no death benefits were paid by the uninsured employer
because the employer no longer existed: “there is thus no entity that can provide DBA death
benefits to Claimants.” Appellant asked the Department of Labor to assume responsibility for
the direct payment of death benefits.
In a decision dated March 12, 2013, OWCP denied appellant’s claim on the grounds that
she had failed to show that no compensation was payable under DBA. Appellant submitted no
determination by a Longshore District Director to that effect. To the contrary, OWCP noted the
Longshore District Director’s award of compensation found that compensation was payable
under DBA. It further noted that appellant was erroneously conflating “not payable” with
“unpaid” and that DBA had established procedures for a claimant in the event an award of
benefits went unpaid.
On appeal, appellant’s representative argues that the employee’s death arose from a warrisk hazard and that the United States Government must directly assume future benefit payments
if there is no employer or carrier who pays or is required to pay benefits. He cites section 101 of
WHCA, together with OWCP Bulletin No. 12-01. Appellant’s representative asserts three
reasons the claim under WHCA should be granted: the claimants have never recovered or
received workers’ compensation benefits from any source on account of the death for which
benefits are being sought under WHCA; the claimants will never be able to recover such
benefits, as Al-Tijan no longer exists; and OWCP went against the clear intent of Congress in
passing WHCA.

4

42 U.S.C. § 1651 et seq.

5

DLHWC Case No. 2-151607 (issued March 3, 2008).

2

LEGAL PRECEDENT
WHCA supplements DBA, which extends the Longshore and Harbor Workers’
Compensation Act (LHWCA).6 WHCA completes the protection provided to federal
contractors’ employees and certain other selected employees performing work outside the United
States. All liability for injury, death and detention benefits under the WHCA is assumed by the
Federal Government, and is paid from the Employees’ Compensation Fund established by
5 U.S.C. § 8147.7
Section 101(a) of WHCA8 provides that, in case of injury or death resulting from injury
to any person employed by a contractor with the United States, if such person is an employee
specified in DBA, and no compensation is payable with respect to such injury or death under
DBA, and such injury proximately results from a war-risk hazard, whether or not such person
then actually was engaged in the course of his employment, the provisions of FECA, as
amended, and as modified by WHCA, shall apply with respected thereto in the same manner and
to the same extent if the person so employed were a civil employee of the United States and were
injured while in the performance of his duty.
Thus, a condition precedent to coverage under section 101(a) of WHCA is that no
compensation is payable under DBA with respect to such injury or death. To this end,
regulations implementing WHCA provide: “An employee or his or her survivors may file a
claim under section 101(a) of the WHCA only after a determination has been made that no
benefits are payable under the DBA administered by the Office’s Division of Longshore and
Harbor Workers’ Compensation.”9
The condition precedent is also found in OWCP’s procedures: “An employee or survivor
should file a claim directly with the Division of Federal Employees’ Compensation under section
101 of the WHCA only after a Longshore District Director has determined that no compensation
is payable under the DBA.”10
Further, an OWCP bulletin issued in 2004 states that claimants under section 101(a) of
WHCA should be aware of the condition precedent:
“Direct Claims -- Section 101(a) of the WHCA provides for a direct claim for
compensation for disability or death. In view of the infrequency of these claims,
they will not be addressed in this bulletin. Claimants should look to relevant
sections of the regulations and Federal (FECA) Procedure Manual for guidance in
6

33 U.S.C. § 901 et seq.

7

Federal (FECA) Procedure Manual, Part 4 -- Special Case Procedures, War Hazards, Chapter 4.300.6.a
(September 1994).
8

42 U.S.C. § 1701(a)(1).

9

20 C.F.R. § 61.201.

10

Federal (FECA) Procedure Manual, supra note 7 at Chapter 4.300.10.a (September 1994).

3

filing direct claims and should be aware that the regulations require a
determination by DLHWC that DBA benefits are not available before a direct
claim may be filed. See 20 C.F.R. § 61.201.”11
ANALYSIS
The law is clear: Before appellant may make a direct claim for compensation under
section 101(a) of WHCA, a Longshore District Director must determine that no compensation is
payable under DBA with respect to the employee’s death. Appellant has not produced such a
determination. Indeed, a Longshore District Director determined just the opposite on March 3,
2008, finding that the employee’s death came within the purview of DBA and that appellant and
her son were entitled to death benefits under LHWCA, as extended by DBA.
Accordingly, the Board finds that appellant has not met the conditions for coverage under
section 101(a) of WHCA. The Board will therefore affirm OWCP’s March 12, 2013 decision
denying her direct claim for benefits.
Appellant’s representative acknowledges the condition precedent but argues that
appellant is nonetheless entitled to coverage under section 101(a) of WHCA. That the
employee’s death resulted from a war-risk hazard does not, by itself, establish coverage, nor does
it establish coverage when combined with the fact that the employee was employed by a
contractor with the United States and was an employee specified in DBA. Without a
determination by a Longshore District Director that no compensation is payable under DBA with
respect to the employee’s death, appellant has failed to establish that she and her son fall within
the class of claimants protected by section 101(a).
CONCLUSION
The Board finds that appellant is not entitled to benefits under section 101(a) of WHCA.

11

OWCP Bulletin No. 05-01 (issued October 18, 2004).

4

ORDER
IT IS HEREBY ORDERED THAT the March 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

